                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA


    DAWN LAMBERT,

                            Plaintiff,
                                                                  CIVIL ACTION
           v.                                                     NO. 19-0816

    STATE FARM MUTUAL
    AUTOMOBILE INSURANCE
    COMPANY,

                            Defendant.


                                             OPINION

Slomsky, J.                                                                    October 16, 2019

I.       INTRODUCTION

         On January 14, 2019, Plaintiff Dawn Lambert (“Plaintiff”) filed a declaratory judgment

action (Doc. No. 1) in the Court of Common Pleas of Philadelphia County against Defendant State

Farm Mutual Automobile Insurance Company (“Defendant”), seeking Underinsured Motorist

Benefits (“UIM”)1 pursuant to 75 Pa. C.S. § 17382 of the Pennsylvania Motor Vehicle Financial

Responsibility Law (“MVFRL”). On February 25, 2019, Defendant removed this action to this




1
     Underinsured Motorist Benefits are available to someone injured in an accident with an at-
     fault driver whose insurance coverage has liability limits that are too low to cover the damage
     or medical expenses of the injured person.

2
     75 Pa. C.S. § 1738, provides in part:
         (a) When more than one vehicle is insured under one or more policies providing
         uninsured or underinsured motorist coverage, the stated limit for uninsured or
         underinsured coverage shall apply separately to each vehicle so insured. The limits of
         coverages available under this subchapter for an insured shall be the sum of the limits for
         each motor vehicle as to which the injured person is an insured.


                                                  1
Court based on diversity of citizenship jurisdiction pursuant to 28 U.S.C. § 1332(a).3 (Doc. No.

1.)

          Before the Court is Plaintiff’s Motion to Remand the case to the Court of Common Pleas

of Philadelphia County. (Doc. No. 3.) Plaintiff argues that because this case addresses an unsettled

and novel issue of Pennsylvania law, this case should be remanded to state court pursuant to the

discretionary nature of the Declaratory Judgment Act, 28 U.S.C. §§ 2201-22024 (Doc. No. 3.)

Defendant submitted a Response in Opposition (Doc. No. 4.), arguing that although this case

implicates primarily issues of state law, there is no indication that the matter addresses an unsettled

and novel issue. (Id.) This Motion is now ripe for a decision. For reasons that follow, Plaintiff’s

Motion to Remand will be granted.




3
    28 U.S.C. § 1332, provides in relevant part:

          (a)(1) The district courts shall have original jurisdiction of all civil actions where
                 the matter in controversy exceeds the sum or value of $75,000, exclusive of
                 interest and costs, and is between . . . citizens of different    states.
4
      28 U.S.C. § 2201 provides in part:

          (a) In a case of actual controversy within its jurisdiction . . . any court of the United
              States, upon the filing of an appropriate pleading, may declare the rights and
              other legal relations of any interested party seeking such declaration, whether
              or not further relief is or could be sought. Any such declaration shall have the
              force and effect of a final judgment or decree and shall be reviewable as such.

      28 U.S.C. § 2202 provides:

             Further necessary or proper relief based on a declaratory judgment or decree
             may be granted, after reasonable notice and hearing, against any adverse party
             whose rights have been determined by such judgment.


                                                     2
II.      BACKGROUND

         On April 24, 2017, Plaintiff Dawn Lambert (“Plaintiff”) was a passenger on a motorcycle

owned and operated by Edward Nothe (“Nothe”) in Chester County of Pennsylvania. (Doc. No. 1.

¶ 6.) At around 2:00 a.m., Nothe lost control of the motorcycle, causing the vehicle to crash. (Id.

¶ 7.) Plaintiff was thrown from the vehicle and sustained serious injuries. (Id.)

         At the time of the accident, Nothe had an insurance policy issued by Progressive Insurance

Company (“Progressive”). This policy had $100,000 in liability coverage for personal injury. (Id.

¶ 9.) Additionally, Plaintiff’s husband had three insurance policies, which also covered liability

for a motor vehicle accident, issued by Defendant State Farm Mutual Insurance Company

(“Defendant”). (Id.) Each provided coverage of $100,000 per person/$300,000 per accident in

Underinsured Motorist Benefits (“UIM”). (Doc. No. 3-2 ¶ 3.)

         The first policy, numbered 292 1478-B01-38 (“Policy 1”), covered a Harley Davidson

motorcycle. The second policy, numbered 257 5640-B27-38B (“Policy 2”), covered four cars; a

2001 Toyota Highlander, a 1999 Acura Integra, a 1993 Ford F250, and a 1983 Toyota Supra. The

third policy numbered 300-9481-E29-38A (“Policy 3”), covered two cars; a 1993 Honda Civic and

a 1992 Honda Prelude. (Doc. No. 1. ¶ 4.) Under each policy, Plaintiff was listed as an insured

person. (Id.) For each policy, Plaintiff’s husband executed a form agreeing that the policies would

not stack in the event of an accident5. Pursuant to 75 Pa. C.S. § 1738, this form is known as


5
    Stacking is “the ability to add coverages available from different vehicles and/or different
    policies to provide a greater amount of coverage available under any one vehicle or policy.”
    Costa v. Progressive Preferred Ins. Co., No. 2:16-cv-74, 2016 WL 3220515 (citing Craley v.
    State Farm Fire and Cas. Co., 895 A.2d. 530, 541 (Pa. 2006)). In insurance coverage cases,
    intra-policy stacking is the concept of stacking within one policy, whereas inter-policy
    stacking is the concept of stacking multiple polices. (Id.) The ability to stack coverage
    amongst insurance policies can be waived. (Id.) Pennsylvania courts have held that “waiver(s)
    must be ‘knowing’ in the sense that the insured must know that [they are] giving up the ability
    to stack coverage available from separate policies.” Costa, 2016 WL 3220515, at *3.


                                                  3
stacking rejection form. (Doc. No. 3-2. ¶ 3.) Defendant charges a lower insurance premium when

stacking is rejected.

           Plaintiff sought to recover payment for her injuries from both Progressive and Defendant

State Farm. First, Plaintiff made a claim for $100,000 under the terms of the Progressive insurance

policy. (Id. at ¶ 2.) Plaintiff settled this claim through a private agreement with Progressive. (Id.

at ¶ 2.)

           Next, Plaintiff made three claims for Underinsured Motorist Benefits (“UIM’’) under the

terms of Defendant’s policies as described above. Defendant settled Plaintiff’s first claim for UIM

benefits under Policy 1 (covering the motorcycle) for $100,000. (Id.) Plaintiff then sought to

recover an additional $200,000 by stacking Policy 2 onto Policy 1, and Policy 3 onto Policy 2. (Id.

at ¶ 3.) Defendant denied Plaintiff’s request to stack coverage under Policies 2 and 3 because her

husband rejected and relinquished stacking coverage in exchange for a lower premium. (Id.) The

stacking waiver, included in each policy, read:

           By signing this waiver, I am rejecting stacked limits of underinsured motorist
           coverage under the policy for myself and members of my household under which
           the limits of coverage available would be the sum of limits for each motor vehicle
           insured under the policy. Instead, the limits of coverage that I am purchasing shall
           be reduced to the limits stated in the policy. I knowingly and voluntarily reject the
           stacked limits of coverage. I understand that my premiums will be reduced if I reject
           this coverage. (Emphasis added.)6

(Doc. No. 4 at 22-26.) Plaintiff’s husband agreed to the three waivers by signing the bottom of the

form. (Id.)




6
    The words “the policy” are emphasized because the waiver form for each policy refers only to
    that policy. The critical issue here though is whether the stacking waiver for a policy covering
    multiple vehicles applies to additional policies covering multiple vehicles where stacking has
    also been rejected. Further, each policy covers the same insured.


                                                    4
       On January 14, 2019, Plaintiff filed a declaratory judgment action in the Court of Common

Pleas of Philadelphia County, seeking the additional $200,000 in UIM under the two remaining

policies. (Id.) Plaintiff alleges that the stacking rejection forms, signed by her husband, merely

rejected intra-policy (within one policy) stacking and not inter-policy stacking (between policies),

and therefore she is entitled to stack the UIM benefits of the two remaining policies. (Doc. No. 3-

2).

       As noted, on February 25, 2019, Defendant removed the action to this Court. Plaintiff now

seeks to remand the case to state court, citing the discretionary nature of the Declaratory Judgment

Act, 28 U.S.C. §§ 2201-2202. (Doc. No. 3.) Before the Court is Plaintiff’s Motion to Remand

(Doc. No. 3) and Defendant’s Response in Opposition. (Doc. No. 4.) For the reasons that follow,

Plaintiff’s Motion to Remand will be granted.

III.   STANDARD OF REVIEW

       Plaintiff seeks a declaratory judgment on the propriety of stacking the insurance policies

in this case. Pursuant to the Federal Declaratory Judgment Act (“DJA”), she asks the Court to

declare that she is entitled to a greater amount of coverage by stacking the three policies her

husband holds with Defendant. Under the DJA, courts “may declare the rights and other legal

relations of any interested party seeking such declaration, whether or not further relief is or could

be sought.” 28 U.S.C. § 2201(a). A declaratory judgment is an exception to the general rule that

“federal courts have a strict duty to exercise the jurisdiction that is conferred upon them by

Congress.” Quackenbush v. Allstate Ins. Co., 517 U.S. 706, 716 (1996) (citing Colo. River Water

Conservation Dist. v. United States, 424 U.S. 800, 821 (1976)). Under the DJA, district courts

have “discretionary, rather than compulsory, jurisdiction . . . .” Reifer v. Westport Ins. Co., 751

F.3d 129, 134 (3d Cir. 2014) (citing Brillhart v. Excess Ins. Co. of Am., 316 U.S. 491, 494 (1942)).



                                                 5
        Accordingly, district courts are authorized “in the sound exercise of [their] discretion, to

stay or dismiss an action seeking a declaratory judgment before trial or after all arguments have

drawn to a close.” Wilton v. Seven Falls Co., 515 U.S. 277, 288 (1995). Further, the Supreme

Court has held that district courts have discretion to decide whether and when to entertain an action

under the DJA, even when the suit otherwise satisfies subject matter jurisdictional prerequisites.

Id. at 282

        Importantly, these principles also apply to a case removed to federal court where a party

seeks a declaratory judgment under the state’s declaratory judgment act. Reifer, 751 F.3d at 134

n. 4 (stating…the question of whether to exercise federal jurisdiction to resolve a controversy

involving a declaratory judgment is a procedural issue to be determined under federal law, even if

the action was brought under a state declaratory judgment statute).

IV.     ANALYSIS

        Plaintiff moves to remand this case to the Court of Common Pleas of Philadelphia County,

arguing that (1) the Court should decline to exercise jurisdiction over this matter pursuant to its

discretionary authority under DJA; and (2) remanding to state court is appropriate because the

instant case involves an important unsettled and novel question of Pennsylvania law. (Doc. No. 3

¶ 5.) In opposition, Defendant argues that although this case implicates primarily issues of state

law, there is no indication that the coverage issue would be better settled in state court. (Doc. No.

4 ¶ 3.) In support of its argument, Defendant asserts that this issue is “one which has been resolved

in Federal Court multiple times before.” (Id.) The Court agrees with Plaintiff and will remand

this case to state court.




                                                 6
       A. Factors to Consider in Determining Whether The Court Should Exercise
          Jurisdiction Over This Case Pursuant to its Discretionary Authority Under the
          DJA.

       The Federal Declaratory Judgment Act (“DJA”), provides that courts “may declare the

rights and other legal relations of any interested party seeking such declaration, whether or not

further relief is or could be sought.” 28 U.S.C. § 2201(a). Pursuant to DJA, the United States

Supreme Court has held that federal courts have discretionary rather than mandatory jurisdiction

over declaratory judgment actions. Wilton v. Seven Falls Co., 515 U.S. 277, 286 (1995); Brillhart,

316 U.S. at 494-95. Consistent with the non-obligatory nature of the remedy, in determining

whether to exercise its authority, federal courts must exercise prudent analysis of the claims and

the issues presented before the court. Id. As stated in Wilton, “in the declaratory judgment context,

the normal principle that federal courts should adjudicate claims within their jurisdiction yield to

considerations of practicality and wise judicial administration.” Wilton, 515 U.S. at 288.

       The Third Circuit Court of Appeals has set forth a “non-exhaustive” list of factors for a

district court to consider when declining jurisdiction. Reifer, 751 F.3d at 144 147. First, a court

must determine whether there is a parallel state court proceeding, meaning “a matter pending in

state court in which all the matters in controversy between the parties could be fully adjudicated.”

Id.; see also Brillhart, 316 U.S. at 494-95. Although not determinative, a finding that such parallel

proceedings exist in state court “militates significantly in favor of declining jurisdiction.” Reifer,

751 F.3d at 144-45. However, the lack of a parallel state court proceeding does not necessarily

require the Court to exercise jurisdiction over the case. Id. at 143 (“We have not yet addressed the

related question of whether the mere non-existence of pending parallel state court proceedings

requires the district court to exercise its jurisdiction and hear the case under the DJA.”). In the

instant case, it is undisputed that no parallel proceeding now exists in state court because the action



                                                  7
brought in state court has been removed to this Court. Because this factor is not dispositive,

however, the Court will proceed to analyze other factors.

       After determining whether a parallel state proceeding exists, courts should weigh certain

enumerated factors “bearing on the usefulness of the declaratory judgment remedy.” Kelly v.

Maxum Specialty Insurance Group, 868 F.3d 274, 282 (3d Cir. 2017). In Reifer, the Court provided

the following list of non-exhaustive factors to consider:

       1) the likelihood that a federal court declaration will resolve the uncertainty of

           obligation which gave rise to the controversy;

       2) the convenience of the parties;

       3) the public interest in settlement of the uncertainty of obligation;

       4) the availability and relative convenience of other remedies;

       5) a general policy of restraint when the same issues are pending in state court;

       6) avoidance of duplicative litigation;

       7) prevention of the use of the declaratory action as a method of procedural fencing

          or as a means to provide another forum in a race for res judicata; and

       8) in the insurance context, an inherent conflict of interest between an insurers’

          duty to defend in a state court and its attempt to characterize that suit in federal

          court as falling within the scope of a policy exclusion.


Id. at 146. Courts are instructed to give “meaningful consideration” to these factors “to the extent

they are relevant.” Id. Importantly, the Third Circuit also noted that “there will be situations in

which district courts must consult and address other relevant case law or considerations.” Id.

       In addition, Courts have placed importance on determining whether the declaratory action

involves “unsettled questions of state law.” State Auto Ins. Companies v. Summy, 234 F.3d 131,

                                                 8
135 (3d. Cir. 2000); see also Reifer, 751 F.3d at 141. For example, in Summy, the court held that

when applicable state law is “uncertain or undetermined,” district courts should be “particularly

reluctant” to exercise its jurisdiction under the DJA. Id.; see also Reifer, 751 F.3d at 141. The

court further said that “it is counterproductive for a district court to entertain jurisdiction over a

declaratory judgment action that implicates unsettled questions of state law.” Summy, 234 F.3d at

135.

         Because there is no parallel state proceeding to the instant case, and the lack of parallel

state proceedings is non-determinative, the Court will analyze whether this case involves an

unsettled and novel question of Pennsylvania law.

         B. This Case Should be Remanded Because It Involves an Unsettled Question
            of Pennsylvania Law.

         Plaintiff argues that the Court should decline jurisdiction because this case presents an

unsettled question of Pennsylvania law. Courts have held that declining jurisdiction is proper when

the lack of pending parallel proceedings is outweighed by another “relevant consideration, namely,

the nature of the state law issue.” Reifer, 751 F.3d. at 148; see also Summy, 234 F.3d at 135.

Courts may use their discretion to decline jurisdiction when the case presents an “an uncertain or

undetermined” question of Pennsylvania law. Id. In Reifer, the plaintiff filed an action in state

court against an insurer seeking a declaratory judgment of a legal malpractice insurance policy

claim.7 Reifer, 751 F.3d. at 132. In her declaratory judgment complaint, plaintiff argued that her




7
    In Reifer, the plaintiff suffered a worker’s compensation injury during her employment. See
    Reifer, 751 F.3d. at 132. Her injuries prevented her from returning to work and she retained an
    attorney out of concern that her employer would bring proceedings against her. Id. Alleging
    that the attorney retained to represent her in the worker’s compensation case acted negligently
    during the proceedings, plaintiff commenced a malpractice claim against the attorney. Id. The
    attorney’s insurance provider, Westport Insurance Company, refused to defend the attorney. Id.
    Plaintiff then filed an action in state court against Westport, seeking a declaratory judgment
                                                  9
claims raised “‘critical issues of state law and public policy that should be decided by Pennsylvania

state courts.” Id. at 148. The Third Circuit agreed and affirmed the District Court’s decision not

to exercise jurisdiction, reasoning:

       We conclude that declining jurisdiction was proper because the lack of pending
       parallel state proceedings was outweighed by another relevant consideration,
       namely, the nature of the state law issue raised by Reifer. Where state law is
       uncertain or undetermined, the proper relationship between federal and state courts
       requires district courts to “step back” and be “particularly reluctant” to exercise
       DJA jurisdiction. The fact that district courts are limited to predicting—rather than
       establishing—state law requires “serious consideration” and is “especially
       important in insurance coverage cases.”

Id. at 148 (citations omitted).

       Similar to the law at issue in Reifer, the law at issue in the instant case is unsettled and

undetermined. In her declaratory judgment complaint, Plaintiff argues that this case presents an

“unsettled and novel question of Pennsylvania law,” that is, when Plaintiff’s husband executed the

stacking waiver form for each policy, was he only rejecting stacking of benefits for the specific

policy, which would be a rejection of intra-policy stacking benefits, or rejecting stacking for the

three policies when considered together. As noted, the latter kind of stacking is known as inter-

policy stacking. (Doc. No. 3 ¶ 2.). Pennsylvania courts have only addressed the issue of stacking

within a single policy and stacking between multiple policies when there is only single vehicle

coverage. See Costa v. Progressive Preferred Ins. Co., 2016 WL 3220515; Craley v. State Farm

Fireand Cas. Co., 895 A.2d. 530, 541 (Pa. 2006)). Courts have not squarely addressed the issue

of stacking of multiple policies that cover multiple vehicles, which is the case here. Stacking across

different policies covering multiple vehicles has not be the subject of a decision handed down by




 that the attorney was covered by the legal malpractice insurance policy issued by Westport. Id.


                                                 10
the Supreme Court of Pennsylvania8. For this reason, the Court will consider the Reifer factors in

deciding whether remand is warranted.

          However, the Pennsylvania Supreme Court has squarely addressed whether executing the

stacking waiver form when there is a single vehicle covered under one insurance policy establishes

a rejection of inter-policy stacking benefits. In this circumstance, the Court has instructed that

“some form of knowing waiver must occur before we allow enforcement of an inter-policy

stacking waiver.” Craley, 895 A.2d. at 542. In Craley, the court held that in a situation where a

single vehicle is covered under one insurance policy, inter-policy stacking benefits are considered

to be knowingly “rejected” when the rejection form9 is executed. Id. However, neither the

Pennsylvania legislature nor relevant case law has determined whether waivers of inter-policy

stacking can be considered “knowing” in the context of multi-vehicle policies covering different

automobiles, which is the case here.10 Footnote 18 of the Craley decision highlights this point.



8
     Pennsylvania courts have addressed the issue of waiver of stacking UIM benefits when a
     vehicle is added onto a policy after an insured executes the stacking waiver form. See Sackett
     v. Nationwide Mut. Ins. Co., 919 A.2d 194 (Pa. 2007); Toner v. The Travelers Home and
     Marine Ins. Co., 2016 Pa. Super 69, 137 A.3d 583 (2016); Shipp v. Phoenix Ins. Co., 2012 Pa.
     Super 167, 51 A.3d 219 (2012). For example, in Sackett, the Supreme Court of Pennsylvania
     addressed the issue of stacking rejection when a named insured purchases UIM benefits and
     then adds a newly-acquired vehicle to their policy. In this situation, the court held that the
     named insured purchased UIM coverage when he added a third vehicle to a policy, and
     therefore the insurer should have provided another opportunity to waive stacked limits.
     However, in a footnote in the Opinion, the Court noted that the holding was limited to a
     scenario involving the addition of a vehicle to a policy covering multiple vehicles. These facts
     are different from the facts in the instant case because there is nothing in the record indicating
     that Plaintiff or her husband added a vehicle to their policy after executing the waiver
     provision.
9
     As noted, 75 Pa. C.S. § 1738 permits stacking of uninsured and underinsured benefits and the
     option to waive these benefits. In the instant case, Plaintiff’s husband executed a “rejection
     form.”
10
     As noted, Plaintiff sought to stack Policies 2 and 3, both covering multiple vehicles, onto Policy
     1. (Doc. No. 1 at 11.) Also stated previously, Defendant rejected her request to do so because
                                                    11
There, the Pennsylvania Supreme Court clarified that while it has settled the question of a

“knowing” waiver of inter-policy stacking with respect to single-vehicle policies, it declined to

extend this decision to encompass multi-vehicle policies. See Craley, at n. 18. The footnote states:

          Although we conclude that the waiver in this case was knowing, our consideration
          nonetheless raises questions as to whether the waiver would be knowing if
          [Plaintiff's] policy had covered more than one vehicle. If a named insured insures
          some cars under one policy (“the policy”) and others under a separate policy (“the
          second policy”) and signs the form provided in subsection (d) which refers to the
          waiver of stacking “for each motor vehicle insured under the policy,” that named
          insured reasonably could assume that he received a reduced premium for waiver of
          the stacking of the limits regarding the vehicles insured by “the policy” with no
          knowledge that he was waiving stacking of the applicable limits of “the policy” to
          “the second policy,” despite paying premiums on both policies. We urge the
          legislature or the Commissioner to clarify whether and insurers may secure a valid
          waiver in such a case. 11


Craley, 895 A.2d. at 542 n. 18. Thus, Pennsylvania law concluded that waivers of inter-policy

stacking are considered “knowing,” and therefore valid, with respect to single-vehicle policies.

See Costa, 2016 WL 3220515, Venturato v. State Farm Mutual Automobile Insurance Company,

2018 WL 5279379, State Farm v. Powell, 879 F. Supp. 538 (W.D. Pa. 1995). Importantly, this

holding does not extend to multi-vehicle policies.

          In opposition, Defendant contends that Pennsylvania law concerning waivers of inter-

policy stacking is known and settled. It relies on Costa v. Progressive Preferred Ins. Co. See Costa,

2016 WL 3220515. The court in Costa, dealing with a single-vehicle policy, chose to exercise




     Plaintiff’s husband waived his right to stacking. Id. Accordingly, this case presents a question
     of the validity of waivers of inter-policy stacking of two separate multi-vehicle policies.
11
     To this point, the Craley court “urge[d] the [Pennsylvania] legislature or the Commissioner to
     clarify whether and how insurers may secure a valid waiver in such a case.” Craley, 895 A.2d.
     at n. 18. As of the date of this Opinion, Section 1738 has not been amended since Craley was
     decided in 2006. This issue remains unsettled. The Court is unaware of any amendment to the
     form that specifically addresses waiver of UIM stacking for multiple vehicle policies.
                                                  12
jurisdiction over a declaratory judgment action after concluding that Pennsylvania law, on the

validity of waivers of inter-policy stacking, was known and settled. Id. The Court highlighted the

holding in Craley by stating the following:

       The waiver must be “knowing” in the sense that the insured must know that she is
       giving up the ability to stack coverage available from separate policies. The insured
       in Craley had signed the statutory waiver form, which “does not clearly address”
       inter-policy stacking. Nonetheless, the Supreme Court found that the insured “had
       sufficient notice and that his waiver . . . was knowing.” As the Craley Court
       explained, because the policy covered only one vehicle, “[the insured] could not
       have thought he was receiving a reduced premium for waiving intra-policy stacking
       because there could be no intra-policy stacking with only one vehicle on ‘the
       policy’.” Instead, “the only interpretation fairly available to [the insured] was that
       his premium-reducing waiver applied to inter-policy stacking.”

       The Supreme Court noted, however, that the result might have been different if the
       policy had covered more than one vehicle because then it wouldn’t have been clear
       what exactly the insured was waiving: the ability to stack vehicles under one policy
       or the ability to stack coverage available under separate policies.

Costa, 2016 WL 3220515, at *2 (citations omitted).         The Costa court analogized the factual

circumstances presented in that case to the circumstances presented in Craley as follows:

       Here, as in Craley, the policy just covers one vehicle. And the statutory waiver form
       signed by Ms. Costa states, “I understand that my premiums will be reduced if I reject
       this coverage.” By signing that waiver and receiving the concomitant premium reduction,
       Ms. Costa is presumed to have known that the “waiver applied to inter-policy stacking,”
       notwithstanding her contention that she did not understand what she was signing.

Costa, 2016 WL 3220515, at *3. While Costa has provided an apt summary of Pennsylvania law

on the knowing waiver of inter-policy stacking in the context of single-vehicle policies, the

Pennsylvania Supreme Court has correctly pointed out that its holding in Craley did not extend to

multi-vehicle policies and urged the legislature or the insurance companies to decide the issue.

Because this case raises a question of the validity of waivers with respect to different multi-vehicle

policies, Defendant’s argument is unpersuasive, and Costa does not apply here.




                                                 13
       Thus, because Pennsylvania courts have not reached a well-settled conclusion on inter-

policy stacking of multi-vehicle policies, this case presents a question of undetermined or unsettled

state law. The Third Circuit has deemed it “counterproductive for a district court to entertain

jurisdiction over declaratory judgment action[s] . . . which might otherwise be candidates for

certification to the state’s highest court.” Summy, 234 F.3d at 135. The state’s legitimate interest

in deciding such matters “must not be given short shrift simply because the parties have perceived

some advantage of litigating in the federal forum.” Id. at 136.

       Regarding the other Reifer factors, they pose no impediment to remanding the case to state

court. The convenience of the parties is a neutral factor in this case, as there is no inconvenience

to either side in litigating to state court. Further, there is no real public interest in settling this

obligation in federal court when it involves a question of state law. Moreover, given the absence

of precedent covering the dispute in this case, it seems clear that the matter does not arise with any

frequency. In addition, there is no other remedy that applies here other than a decision on the

declaratory judgment motion, and the parties have not brought to the Court’s attention that there

is a matter pending in state court. There is no duplicative litigation and this case does not involve

procedural fencing where one party is racing to have the matter decided in federal court for res

judicata purposes. Finally, whether there is a conflict of interest between an insurer’s duty to

defend and policy exclusion is not an issue here.

V.     CONCLUSION

       For the foregoing reasons, Plaintiff’s Motion to Remand (Doc. No. 3) will be granted.

An appropriate order follows.




                                                  14
